DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 04/21/2022, Claims 1, 3-8, and 10-14 are presented for examination. 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebe Jr. (US 3,466,783) in view of Miyao (US 5,792,551).  
a. Regarding claim 1, Priebe discloses a grip comprising a core layer 24 [handle portion 22 includes a core 24 of foam material, col. 3 lines 44-45] mounted on an external surface of a rod element [an inner layer of helically wound glass fiber thread, col. 4 lines 12-13, FIG. 3]; and a fiber-reinforced resin layer 25 covering an outer surface of the core layer [handle portion 22 is similar to the above-described handle portion 12 in that such includes a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6] wherein a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element [See Examiner Annotated FIG. 3 below] such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the outer surface of the core layer via the continuous portion. 

    PNG
    media_image1.png
    276
    919
    media_image1.png
    Greyscale

Examiner Annotated Priebe FIG. 3

Priebe does not specifically teach a part of the fiber-reinforced resin layer positioned between the rod element and the core layer so as to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer. Miyao teaches part of fiber-reinforced resin layer 4 [fiber reinforced composite resin layer 4, col. 4 line 2] is positioned between the rod element 100 [FIG. 3 is a cross-sectional view of a grip portion for a golf club shaft wherein the grip portion is produced using light weighted prepregs each constructed according to an embodiment of the present invention, col. 2 lines 59-62; shaft 100 molded of a fiber reinforced synthetic resin, col. 1 line 35] and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] so as to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer [Please note this is an intended use limitation and the part of the fiber-reinforced resin layer between the rod element and the core layer is capable of enabling conducting vibrations from the rod element to the fiber- reinforced resin layer] for the purpose of providing a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability. 

    PNG
    media_image2.png
    617
    886
    media_image2.png
    Greyscale

Examiner Annotated Miyao FIG.3
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip taught by Priebe to include a fiber-reinforced resin layer covering an outer surface of the core layer to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer as taught by Miyao because doing so would have provided a grip portion of a fishing rod with minimized increase of weight while exhibiting excellent shock absorbing properties and gripping or holding comfortability.  
b. Regarding claim 3, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein a part of the fiber-reinforced resin layer covers a front end or a rear end of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
c. Regarding claim 4, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein the fiber-reinforced resin layer  includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	d. Regarding claim 5, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1, wherein fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	e. Regarding claim 6, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	f. Regarding claim 7, Priebe in view of Miyao teaches (references to Priebe) the grip of claim 1 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].
g. Regarding claim 8, Priebe in view of Miyao teaches (references to Priebe) fishing rod 21 having the grip of claim 1.
h. Regarding claim 10, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein a part of the fiber-reinforced resin layer covers a front end or a rear end of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
i. Regarding claim 11, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein the fiber-reinforced resin layer  includes reinforcement fibers arranged along an axial direction of the rod element [a plurality of longitudinally parallel resin impregnated glass fiber strands, col. 2 lines 38-39; a plurality of resin-impregnated glass fibers are laid longitudinally around the core, col. 3 lines 33-34].
 	j. Regarding claim 12, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8, wherein fiber-reinforced resin layer 25 has a smaller damping ratio than a damping ratio of core layer 24 [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6, FIG. 3].
	k. Regarding claim 13, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 wherein core layer 24 is made of a resin foam [a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6; foam material, such as a polyurethane foam, col. 2 line 62] or a natural cork.
	l. Regarding claim 14, Priebe in view of Miyao teaches (references to Priebe) the fishing rod of claim 8 comprising an intermediate layer made of a resin provided between the core layer 24 and the fiber-reinforced resin layer 25 [the foam core is concentrically surrounded by a plurality of longitudinally parallel resin impregnated glass fiber strands or rovings. The glass fibers are cut and layered to follow the contour of the core and to extend from the core to define the tapered contour of the blade portion. Thereafter, the resin is cured so that the structure takes on a rigid self-supporting shape of the fishing rod, col. 2 lines 37-42].

Response to Arguments
4.	Applicant’s arguments from the response filed on 04/21/2022, see pages 5-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Examiner alleges that the cork material 2 and fiber reinforced composite resin layer 4 of Miyao correspond to the claimed core layer and fiber-reinforced resin layer. However, although the Office alleges that “Miyao teaches part of fiber-reinforced resin layer 4 is positioned between the rod element ... and core layer 2,” the Office Action fails to specifically identify any element in Miyao that may correspond to the claimed rod element. Even if it is assumed that a component inside of the cork material 2 corresponds to the rod element, the fiber reinforced composite resin layer 4 is positioned outer surface of the cork material 2 and, thus, Miyao does not disclose “a part of the fiber-reinforced resin layer is positioned between the rod element and the core layer so as to enable the conducting of vibrations from the rod element to the fiber-reinforced resin layer,” as required by claim 1. 
	Examiner respectfully disagrees. Miyao teaches part of fiber-reinforced resin layer 4 [fiber reinforced composite resin layer 4, col. 4 line 2] is positioned between the rod element 100 [FIG. 3 is a cross-sectional view of a grip portion for a golf club shaft wherein the grip portion is produced using light weighted prepregs each constructed according to an embodiment of the present invention, col. 2 lines 59-62; shaft 100 molded of a fiber reinforced synthetic resin, col. 1 line 35] and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] so as to enable the conducting of vibrations from the rod element to the fiber- reinforced resin layer. 

    PNG
    media_image2.png
    617
    886
    media_image2.png
    Greyscale

Examiner Annotated Miyao FIG.3

(2)	None of the cited art, alone or in combination, discloses a fiber-reinforced resin layer covering an outer surface of the core layer andhaving a continuous portion/part that directly contacts an outer surface of the rod element and is positioned between the rod element and the core layer such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the out surface of the core layer via the continuous portion. That is, none of the cited art, alone or in combination, discloses a single continuous fiber-reinforced resin layer covering an outer surface of the core layer and positioned between the rod element and the core layer (and directly contacting an outer surface of the rod element) at the same time, which enables the conducting of vibrations from the rod element to the fiber reinforced resin layer. Miyao does not disclose any single continuous fiber reinforced composite resin layer 4 that covers the outer surface of the cork material 2 and positioned between a rod element and the cork material 2 at the same time. Examiner relies on Priebe for the alleged disclosure of “a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element.” Examiner alleges that the hollowed core 24, sheath 25, and inner layer of helically wound glass fiber thread of the blade portion 23 in Priebe correspond to the claimed core layer, fiber-reinforced resin layer, and rod element, respectively. However, nowhere does Priebe disclose that the sheath 25 has a continuous portion/part that directly contacts an outer surface of the rod element and is positioned between the rod element and the core layer such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the out surface of the core layer via the continuous portion. Priebe also does not disclose any single continuous fiber-reinforced resin layer covering an outer surface of the core layer and positioned between the rod element and the core layer (and directly contacting an outer surface of the rod element) at the same time, which enables the conducting of vibrations from the rod element to the fiber reinforced resin layer.
	Examiner respectfully disagrees. Priebe discloses a grip comprising a core layer 24 [handle portion 22 includes a core 24 of foam material, col. 3 lines 44-45] mounted on an external surface of a rod element [an inner layer of helically wound glass fiber thread, col. 4 lines 12-13, FIG. 3]; and a fiber-reinforced resin layer 25 covering an outer surface of the core layer [handle portion 22 is similar to the above-described handle portion 12 in that such includes a core 24 of foam material and a sheath 25 overlying the core 24, col. 3 lines 43-46; sheath 14 made of a glass fiber reinforced plastic, col. 3 lines 5-6] wherein a continuous portion of the fiber-reinforced resin layer directly contacts an outer surface of the rod element [See Examiner Annotated FIG. 3 below] such that reinforcement fibers in the fiber-reinforced resin layer conduct vibration from the rod element to the fiber-reinforced resin layer covering the outer surface of the core layer via the continuous portion. 

    PNG
    media_image1.png
    276
    919
    media_image1.png
    Greyscale

Examiner Annotated Priebe FIG.3
Miyao teaches part of fiber-reinforced resin layer 4 [fiber reinforced composite resin layer 4, col. 4 line 2] is positioned between the rod element 100 [FIG. 3 is a cross-sectional view of a grip portion for a golf club shaft wherein the grip portion is produced using light weighted prepregs each constructed according to an embodiment of the present invention, col. 2 lines 59-62; shaft 100 molded of a fiber reinforced synthetic resin, col. 1 line 35] and core layer 2 [a sheet-shaped cork material of which opposite surfaces are coated with a resin and a fiber reinforced composite resin layer 4 laminated on at least one surface of the sheet-shaped flexible cork material 2, col. 3 lines 24-26] so as to enable the conducting of vibrations from the rod element to the fiber-reinforced resin layer.


    PNG
    media_image2.png
    617
    886
    media_image2.png
    Greyscale

Examiner Annotated Miyao FIG.3

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643